444 F.2d 119
UNITED STATES of America, Plaintiff-Appellee,v.Arthur Alex SIRMANS, Defendant-Appellant.
No. 71-1025 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
June 14, 1971.

Appeal from the United States District Court for the Northern District of Florida; David L. Middlebrooks, Jr., District Judge.
Larry Bodiford, Panama City, Fla., (Court-appointed), for defendant-appellant.
William Stafford, U. S. Atty., Clinton Ashmore, Asst. U. S. Atty., Tallahassee, Fla., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 431 F.2d 409, Part I (5th Cir. 1970)


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)
The appellant contends that the guilty verdict is contrary to the weight of the evidence and that there is no sufficient substantial evidence to support the verdict.